BullaRD, J.
The petitioner alleges that the defendants owe him, in solido, $783 48, being the balance of an account current between him and the late commercial partnership of Douglass, Woods & Co., of which the defendants were members, as detailed in the account annexed to the petition.
The defendant Hills denied that he is in any way indebted to the plaintiff, or that the persons with whom he contracted had any authority to bind him at the time, or that he was a partner of the house of Douglas, Woods & Co.; and he denies generally the matters alleged.
The court below being satisfied from the evidence that the liability sought to be fastened upon Hills was the result of renewals of a note, not proved to have been given to the firm of Douglass, Woods & Co., and that a liquidating partner has no right to renew notes, and thus fasten new obligations on his partners, gave judgment for the defendant Hills, and the plaintiff appealed.
The principle here laid down is well settled, and has been recognized in several cases by this court, and particularly in Rudy v. Harding et al. (6 Robinson, 70), in which we held that, after the dissolution of a partnership, no one of the partners can use *96the social name so as to bind the others ; and that to draw or endorse a note in the name of the former partnership, the'authority must be express and special. The only enquiry, therefore, is one of fact — did the claim of the plaintiff arise out of endorsements made by the plaintiff for some of the partners, without the consent of the defendant Hills ?
Benjamin, for the appellant.
G. Slrawbridge, contra.
The partnership was dissolved, in October, 1837. The acknowledgment, signed “Douglass, Woods & Co., in liquidation,” bears date in 1841 ; and the items of the account are dated from January, 1840, to July, 1841. The principal item on the debit side is : “ To cash paid your two notes, protests and interest, and five per cent for advancing, f1,825.” Another part of the account, originally due to Carr & Shearon, embraces transactions in 1839. One of the witnesses swears that the account is just and correct, item by item; but he does not prove, that the debt discharged by the plaintiff was due by the firm before its dissolution. If the plaintiff’s obligation to pay arose from his endorsement given to the liquidating partners after the dissolution of the partnership, although the consideration of the note so given may have been a debt due by the firm, the endorser could not recover of the other partners on the note thus taken up, as endorser; neither can he recover on an account stating such payments as items. He might recover, if he could show that he had paid a debt due before the dissolution of the partnership, to the extent that the partnership had in fact profited by the payment. Such evidence is wanting in this case; and, in the form in which the action is brought, and the debt is stated to have arisen, we concur with the court below, that the plaintiff cannot recover. But the judgment ought to be one of non-suit.
The judgment of the Commercial Court is, therefore, affirmed, as in case of non-suit, with costs.